Citation Nr: 1111632	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  03-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to May 31, 2005, and a rating in excess of 30 percent beginning May 31, 2005, for a left shoulder disability, to include on an extra-schedular basis.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), to include entitlement on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1961 to October 1963.  This case was originally before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2004, the Veteran and his wife provided testimony at a hearing before the undersigned Veterans Law Judge at the Board's office in Washington, D.C.  The Veteran also provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in March 2003.  Transcripts of these hearings are of record.

In September 2007, the Board: denied entitlement to a rating in excess of 20 percent for a left shoulder disability prior to May 31, 2005, to include on an extra-schedular basis; awarded a 30 percent rating for left shoulder disability beginning May 31, 2005, but denied further award on an extra-schedular basis; and denied entitlement to a TDIU, to include on an extra-schedular basis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court issued an order that granted a Joint Motion for Partial Remand (Joint Motion) filed by counsel for both parties, vacated the Board's September 2007 decision, and remanded the matters on appeal to the Board for action in compliance with the Joint Motion.  Thereafter, the Court recalled its mandate and the Joint Motion was revoked.  In August 2010, the Court issued a memorandum decision that vacated the Board's September 2007 decision and remanded the matters on appeal to the Board for action in compliance with the instructions in the memorandum decision.  In March 2011, the Veteran's attorney submitted additional evidence that was not reviewed by the RO.  


REMAND

In the Court's August 2010 memorandum decision, it was stated that remand was required because the Board failed to provide an adequate statement of reasons and bases to explain the impact of the Veteran's left shoulder pain as required under 38 C.F.R. §§ 4.40 and 4.45.  

The Board notes that the most recent VA examination of the Veteran's left shoulder was in May 2005.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2010).  Therefore, in this case, remand is warranted in order to provide the Veteran with a new VA compensation and pension examination.  Prior to the examination, all outstanding medical records should be obtained.

Moreover, the Court's August 2010 memorandum decision also notes that the issue of entitlement to service connection for a left hand disability as secondary to the service-connected left shoulder disability was raised by the record (see 2002 and 2005 VA examination reports which note findings of weakened grip in the left hand and March 2003 hearing testimony) and should be considered in the first instance.  In addition, a February 2011 statement from Dr. P.C. raises the issue of entitlement to service connection for lower extremity cellulitis secondary to the service-connected left shoulder disability.  On remand, this issue should also be considered in the first instance.

Finally, the Court's August 2010 memorandum decision also finds that the Board failed to provide an adequate statement of reasons and bases for the denial of entitlement to an extra-schedular rating, to include an extra-schedular rating for a TDIU.  Specifically, the Court found that the Board failed to consider the prescription pain medication taken by the Veteran in its analysis.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court also found that the Board erroneously dismissed a March 2005 letter from Dr. S.S. as not probative but failed to address the VA medical records which show that Dr. S.S. is the Veteran's treating physician.  On remand, the case should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.  In this regard, the Under Secretary for Benefits or the Director of Compensation and Pension Service must be advised to consider the Veteran's use of pain medication as well as any additional awards of service connection (including left hand disability and lower extremity cellulitis).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  With respect to the claims for service connection for a left hand disability and lower extremity cellulitis, to include on a secondary basis, the RO should send the Veteran and his attorney a letter providing the notice required under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In particular, the RO should request the Veteran to provide names and addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for these disabilities.  

With respect to the claim for an increased rating, the RO should also request the Veteran to provide the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated the Veteran for his left shoulder disability since May 2005.  

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA joints examination to evaluate his left shoulder disability.  All indicated tests and studies, including X-ray studies, are to be performed.  The claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The left shoulder examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Joints Examination, revised on December 9, 2009.  The examiner should ascertain ranges of shoulder motion, with consideration of the impact of any pain, weakened movement, excess fatigability, or incoordination (to include with repeated use and during flare-ups) on movement of the left shoulder; if there is such impact, the examiner should indicate the degree to which such factors further limit functioning.  The examiner should also comment on the degree to which the shoulder disability/associated functional limitations would impact the Veteran's employment.  

In addition, based on the review of the Veteran's pertinent medical history, and with consideration of sound medical principles, the physician should provide opinions concerning the following: (a) Is it at least as likely as not (50 percent or better probability) that any left hand disability present during the period of this claim was caused or aggravated (i.e., chronically worsened) by service-connected left shoulder disability? (b) Is it at least as likely as not (50 percent or better probability) that any lower extremity cellulitis present during the period of this claim was caused or aggravated (i.e., chronically worsened) by service-connected left shoulder disability, to include medication taken for such disability? 

The examiner should explain the rationale for all opinions given.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to appear for an examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should adjudicate the claims of entitlement to service connection for left hand disability and lower extremity cellulitis, to include on a secondary basis, and notify the Veteran and his attorney of the decision and of his appellate rights.  

6.  Then, the RO should refer the case to the Director of Compensation and Pension Service for extra-schedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  The referral should be accompanied by a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, the impact of pain medication and all other factors having a bearing on this issue.

7.  Then, the RO is to re-adjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


